EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In lines 10-11 of Claim 24, the term “the at least one first piece of information” has been changed to read –the at least one piece of information—to be consistent with the previous claim terminology for this term; 
	In line 12 of Claim 24, the term “the at least one first piece of information” has been changed to read –the at least one piece of information—to be consistent with the previous claim terminology for this term; and
	In line 7 of Claim 26, the term “an operation” has been changed to read –the operation--, as this term was previously introduced in the earlier lines of the claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claims 13, 17, 20, 21, 23, and 24 (and their respective dependent claims), upon further reconsideration by the examiner and in light of applicant’s remarks filed July 5, 2022, while PG Publication No. 2017/0297546 to Takeda et al discloses most all the features of the instant invention, Takeda et al do not disclose that, for the at least one first piece of information, one pressure change instruction each relating to the pressure change signal interpretable as the first piece of information for the activation device is stored on a first memory unit of the control device, and the control device is configured to, in consideration of the first pressure change instruction read out in each case from the first memory unit, activate the first motor in such a way that, using the operation of the activated first motor, the pressure prevailing in at least the partial volume of the braking system is varied in accordance with the corresponding pressure change signal as now claimed.
	In other words, as applicant correctly surmises the “pressure change instruction” of Claims 13, 17, 20, 21, 23, and 24 is mapped in the rejection to the M/C hydraulic pressure command of paragraph [0087] of Takeda. The rejection further maps the “pressure prevailing in at least the partial volume” to the pressure in hydraulic chambers 11A and 11B. Based on this mapping, it would therefore need to be the case that control device 26 of Takeda would, “in consideration of the M/C hydraulic pressure command read out in each case from the first memory unit, activate the first motor in such a way that, using the operation of the activated first motor, the pressure prevailing in at least the partial volume 11A, 11B of the braking system is varied in accordance with the corresponding pressure change signal.” However, the pressure in chambers 11A and 11B of Takeda is determined by a “motor drive current output from the motor command calculation processing part 26D that is supplied as the supplied power to the motor 21 as described in paragraph [0089]. Put another way, it is not the case that the M/C hydraulic pressure command in [0087] of Takeda determines the pressure in chamber of chambers 11A and 11B. To the contrary, as explained in paragraph [0087] of Takeda, this command is “subtracted from the actual brake pressure (M/C hydraulic pressure) detected by the hydraulic pressure sensors 29 by the deviation calculation part 26B, and this hydraulic pressure deviation is input to the motor rotation position conversion processing part 26C, which converts the hydraulic pressure deviation to a position deviation based on a conversion coefficient stored in, for example, the memory of the first ECU 26.” Therefore, it is not the case that Takeda discloses the newly claimed features of the independent claims.
	Regarding newly added independent Claims 25 and 26, while PG Publication No. 2017/0297546 to Takeda et al discloses most all the features of the instant invention, Takeda et al do not disclose that the pressure change signal is transmitted from the first motor and through the at least partial volume to the pressure sensor unit (of the second motorized pressure build-up device). 
	In other words, in the rejection, the partial volume is mapped to first and second hydraulic chambers 11A, 11B of Takeda, the first motor is mapped to electric motor 21, and the second pressure sensor unit is mapped to hydraulic pressure sensor 29. Based on these mappings, in order to meet the limitations of Claims 25 and 26 regarding the pressure change signal, Takeda would have to disclose that a pressure change signal is transmitted from electric motor 21 and through the first and second hydraulic chambers 11A, 11B to hydraulic pressure sensor 29. However, no such disclosure is to be found in Takeda. Therefore, new claims 25 and 26 are also patentable over Takeda.
	It is for all these reasons that Claims 13, 14, and 16-26 define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        09/01/22